     Case: 1:19-cv-06893 Document #: 13 Filed: 12/17/19 Page 1 of 4 PageID #:42




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DAVIE C. PARK,                                   )
                                                  )
         Plaintiff,                               )            Case No. 1:19-cv-06893
                                                  )
                 v.                               )            Hon. Sharon Coleman Johnson
                                                  )
 ALLIANT CREDIT UNION,                            )            JURY DEMANDED
                                                  )
         Defendant.                               )

                                   JOINT STATUS REPORT

        Plaintiff, DAVIE C. PARK (“Park”), by his attorneys Joseph S. Davidson and Mohammed

O. Badwan of Sulaiman Law Group, Ltd., and Defendant, ALLIANT CREDIT UNION

(“Alliant”), by its attorneys, Brian W. Norkett and Bryan E. Curry of Litchfield Cavo, LLP, state

as follows for their Joint Status Report submitted pursuant to the Court’s Standing Order and

Minute Order of October 21, 2019:

   I.      Nature of the Case

    Davie Park, is represented by:                    Alliant Credit Union is represented by:

         Joseph S. Davidson                                  Brian W. Norkett
         Mohammed O. Badwan                                  Bryan E. Curry
         SULAIMAN LAW GROUP, LTD.                            Litchfield Cavo LLP
         2500 South Highland Avenue                          303 W. Madison Street, Suite 300
         Suite 200                                           Chicago, Illinois 60606
         Lombard, Illinois 60148                             Phone: 312-781-6685 (Norkett)
         (630) 575-8181                                      Phone: 312-781-6678 (Curry)
         jdavidson@sulaimanlaw.com                           Fax: 312-781-6630
         mbadwan@sulaimanlaw.com                             norkett@litchfieldcavo.com
                                                             curry@litchfieldcavo.com


        Mr. Davidson is lead trial counsel for Park. Mr. Norkett is lead trial counsel for Alliant.




                                                 1
     Case: 1:19-cv-06893 Document #: 13 Filed: 12/17/19 Page 2 of 4 PageID #:42




          Park seeks relief under the Fair Credit Reporting Act alleging that Alliant, a credit union,

failed to conduct an investigation upon receiving a notice of a disputed item of Plaintiff’s credit

report. There are no counterclaims.

          The major legal and factual issues in this case are whether Alliant received notice of the

Plaintiff’s alleged dispute in 2019 of information in Plaintiff’s credit report and, in turn, whether

Alliant thereafter failed to conduct an investigation in accordance with 15 U.S.C. § 1681s-2(b)(1).

          Plaintiff seeks actual damages, statutory damages in an amount not to exceed $1,000.00

for “each violation,” punitive damages, court costs and reasonable attorneys’ fees.

          The general status of the case is that the parties are now at issue with discovery to follow

under the “pilot program” for mandatory disclosures. As noted below, settlement discussions are

underway, though no settlement has yet been reached.

   II.       Pending Motions

          There are no pending motions. Alliant anticipates that it will file a Rule 56 Motion for

Summary Judgment

   III.      Proposed Discovery Schedule

                Parties to serve initial mandatory discovery disclosures on or before January 13,
                 2020
                Parties to serve initial mandatory disclosure of electronically stored information (if
                 any) on or before January 23, 2020
                Parties to issue any additional written discovery under Fed.R.Civ.Pro. 33 or 34 on
                 or before February 10, 2020
                Parties to complete non-expert depositions on or before July 10, 2020
                Plaintiff to disclose expert witnesses on or before August 14, 2020
                Plaintiff’s expert witnesses to be deposed on or before September 18, 2020
                Defendant to disclose expert witnesses on or before October 19, 2020
                Defendant’s expert witnesses to be deposed on or before November 20, 2020
                Dispositive Motions to be filed on or before December 21, 2020

   IV.       Trial

          Both parties have demanded a trial by jury. The estimated length of trial from jury selection

                                                    2
       Case: 1:19-cv-06893 Document #: 13 Filed: 12/17/19 Page 3 of 4 PageID #:42




to verdict would be two to three days.

   V.       Status of Settlement Discussions

         Plaintiff has made a settlement demand, which is under consideration. A response is

forthcoming.

   VI.      Consent to Proceed Before a Magistrate Judge

         The parties do not unanimously consent to proceed before a Magistrate Judge.

Dated: December 17, 2019



Respectfully submitted,

 DAVIE C. PARK                                      ALLIANT CREDIT UNION


 By:      /s/ Joseph S. Davidson                    By:    /s/ Brian W. Norkett
          Joseph S. Davidson                               Brian W. Norkett
          One of his attorneys                             One of its attorneys

 Joseph S. Davidson                                 Brian W. Norkett
 Mohammed O. Badwan                                 Bryan E. Curry
 SULAIMAN LAW GROUP, LTD.                           Litchfield Cavo LLP
 2500 South Highland Avenue                         303 W. Madison Street, Suite 300
 Suite 200                                          Chicago, Illinois 60606
 Lombard, Illinois 60148                            Phone: 312-781-6685 (Norkett)
 Phone: (630) 575-8181                              Phone: 312-781-6678 (Curry)
 jdavidson@sulaimanlaw.com                          Fax: 312-781-6630
 mbadwan@sulaimanlaw.com                            norkett@litchfieldcavo.com
                                                    curry@litchfieldcavo.com




                                                3
     Case: 1:19-cv-06893 Document #: 13 Filed: 12/17/19 Page 4 of 4 PageID #:42




                                 CERTIFICATE OF SERVICE
         I, Brian W. Norkett, an attorney, hereby certified that a true and correct copy of the above
Joint Status Report was electronically filed on December 17, 2019 with the Clerk of the Court
using the CM/ECF system, which will automatically send an email notification of such filing to
all registered attorneys of record.


                                                      s/ Brian W. Norkett




Brian W. Norkett (6195461)
Bryan E. Curry (6255803)
Litchfield Cavo, LLP
303 W. Madison Street, Suite 300
Chicago, IL 60606
t 312-781-6685 (Norkett)
t 312-781-6678 (Curry)
f 312-781-6630
norkett@litchfieldcavo.com
curry@litchfieldcavo.com




                                                 4
